Title: To James Madison from David Bailie Warden, 6 October 1808
From: Warden, David Bailie
To: Madison, James



Sir,
Paris, 6 October, 1808.

I have the honor of informing you, that the american Ship Hibernia, Captain Oliver Appleton, was condemned, with her Cargo, by the Council of Prizes, the 22d of last month.  She was the property of the Captain, and of Mr. Asa Nichols of Cambridge, Massachusetts.  On her voyage from Tonningen to Alicante, she had been carried to Malta, by an English Privateer, and was, there, ransomed for the sum of 11800 dollars.  In continuing her voyage to Alicante, she was captured by the french Privateer La Josephine, and carried to the last mentioned Port.
The motive for her condemnation is, that she was visited by an English Vessel of war, the 24th of June last.
The Council, in the same sitting, condemned the american Ship Mercury, and Cargo, Captain Bradford, the Property of Mr. Roberts, Plymouth, Massachusetts, for having put in at Gibraltar, and for being visited posterior to the decree of the 17th of December last.  This vessel was bound to Alicante from Boston, and on her passage was conducted to Gibraltar by English Gun boats.  She was released, and was visited, on her voyage, by an English frigate and was afterwards captured by the Josephine Privateer which conducted her to Alicante.
The condemnations took place in consequence of a decision made more than two months ago.  The business of Prizes is suspended till the return of the Emperor, who is expected, about the 20th of this month, for the opening of the Legislative Body.  It is said that he proposes soon afterwards to take the command in Spain at the head of an army of more than three hundred thousand men.
I expect the american minister daily in Paris.  He has visited Switzerland, and is returning by, the Champagne Country.  If this opportunity was safe I could communicate to You some pleasant information with respect to the late conduct of the French Authorities in relation to the United States.  That which has taken place augurs a favorable change.
If, Sir, it be a usual custom, to grant, to Consuls, a Copy of the Laws of the United States, I pray you to have ones sent to me by the first opportunity.  I am Sir with great respect Your very obedient, and very humble Servant

David Bailie Warden

